DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-11, 13, and 16-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 line 15 recites that the prosthesis “is affixed to the resected surface” which positively recites the combination of a prosthesis and a human bone. Claim 9 lines 1-2 recites that the component “is secured to the femoral cut surface”. Claim 10 recites a clip is used to “firmly secure the implant against bone”. Claim 11 recites the tibial component “is secured to the tibial cut surface”. Each of these limitations positively recites a combination of a component and bone. Applicant should amend the claims to recite an intended use of the prosthesis/component instead of the prosthesis/component being affixed/secured to a bone.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 8 each recite “at least one of the flanges having a uniform thickness along its length as well as in traverse to its length, at least one of the flanges having a uniform thickness in traverse to its length, and as well as substantially along it length, each of the two flanges having a uniform width traverse to their lengths, each of the distal ends of the two flanges substantially perpendicular to their sides along their length”. It is noted that these limitations have extensive indefiniteness and grammatical issues and are interpreted as best understood (see the rejection under 112(b) below). The specification does not disclose “a uniform thickness along a length of the flange and a uniform thickness traverse to its length”. The term “uniform” is not recited in the specification. Fig.5 is not sufficient to show the claimed limitation. For instance, both the top and bottom flanges have variations in thickness in certain areas. For instance, see the tapered leading end of the bottom flange in fig.5 as well as the opening 30 and tapered triangular region 34 in the top flange. Therefore, there is no support for uniform thickness and this is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner will attempt to address all of the indefinite issues, however, they are extensive and applicant should carefully review the claims for grammatical and indefiniteness issues.
Claim 1 recites “a first implant part affixable to a resected surface of a femur which resurfaces the weight bearing surface of the femur and a tibia” in lines 3-4. It is unclear how a first implant part affixable to a femur would resurface both a femur and a tibia.
Claim 1 recites the limitation "the weight bearing surface of the femur" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the weight bearing portion of the femur" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the entire outer articular curved surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the femoro-patellar joint" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the resected surface" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Note that a resected surface of a femur and a resected surface of a tibia are recited prior.
Claim 1, lines 17-22 are generally unclear. Lines 17-18 recite “at least one of the flanges” and then lines 18-19 recite “at least one of the flanges”. Only a top and bottom flange are defined therefore it is unclear how there could be more than one for each of the “at least one” of the flanges limitations. It is also unclear if each of the “at least one of the flanges” refers to the same flange or different flanges. 
Claim 1 recites the limitation "the two flanges" in line 20.  There is insufficient antecedent basis for this limitation in the claim. A “top flange”, a “bottom flange”, “at least one of the flanges”, and “at least one of the flanges” are defined therefore it is unclear what is meant by “the two flanges”.
Claim 1 recites the limitation "each of the distal ends of the two flanges" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "their sides" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said other flange" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the nonarticular inner surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the inner surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inner surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “a top and a bottom parallel flanges” in line 2. This is grammatically incorrect. It is also unclear if these are the same as the top flange and bottom flange of claim 1. It is unclear if the “one flange” and the “other flange” are the same as any of the top or bottom flanges recited in claims 1 and 5.
Claim 6 recites the limitation "the retention" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the implant" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
In claim 6 it is unclear if the “diverging flanges” are related to the top flange and bottom flanges of claim 1.
Claim 8 line 2 recites “between femur and tibia comprising, having a first implant part”. It is unclear what is meant by “comprising, having”. 
Claim 8, lines 5-6 recite “a medial and lateral curved articular femoral condylar components”. It is unclear if this is multiple components or parts of the femoral component. “a medial and lateral…components” is grammatically incorrect and unclear.
Claim 8, lines 10-17 are generally unclear. Lines 10-11 recite “at least one of the flanges” and then line 12 recites “at least one of the flanges”. Only a top and bottom flange are defined therefore it is unclear how there could be more than one for each of the “at least one” of the flanges limitations. It is also unclear if each of the “at least one of the flanges” refers to the same flange or different flanges. 
Claim 8 recites the limitation "the two flanges" in line 13.  There is insufficient antecedent basis for this limitation in the claim. A “top flange”, a “bottom flange”, “at least one of the flanges”, and “at least one of the flanges” are defined therefore it is unclear what is meant by “the two flanges”.
Claim 8 recites the limitation "each of the distal ends of the two flanges" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "their sides" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least one receiving channel" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said other flange" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the polyethylene insert" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a polyethylene insert" in line 24.  It is unclear if this is the same polyethylene insert of line 23.
Claim 8 recites the limitation "the condylar articular surface of the femoral component" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the femoral component" in lines 25-27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the retropatellar region" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 line 26 states that the polyethylene insert has “a receiving channel for retaining the polyethylene insert”. It is unclear how the insert can retain itself.
Claim 9 recites the limitation "the femoral bicondylar component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the femoral cut surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 line 2 recites “by at least retaining clip” which is unclear.
Claim 10 recites the limitation "the implant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the tibial component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the tibial cut surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the metallic tibial component" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations "the weight bearing surface", “the femur and tibia”, "the lateral aspect of the operated knee", "the patella”, “the quadriceps muscle”, and “the patellar tendon". There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitations "the weight bearing surface", “the femur and tibia”, "the lateral aspect of the operated knee", "the patella”, “the quadriceps muscle”, and “the patellar tendon". There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites “a top and a bottom parallel flanges” in line 2. This is grammatically incorrect. It is also unclear if these are the same as the top flange and bottom flange of claim 8. It is unclear if the “one flange” and the “other flange” are the same as any of the top or bottom flanges recited in claims 8 and 15.

Claim 16 recites the limitations “the configuration complementary to", “the cutter section of a penetrating osteotome”, and “the cross section of the retaining clip”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation "the location of the existing profiled opening", “the position of a cutting block”, “the position of resected surface and of retaining clips”, “the cutting slot”, “the guide channel”, and “the location of the penetrating osteotome”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the bicondylar implantable knee prosthesis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the cross section of the retaining clip" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the cutting slot" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the guide channel" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 lines 3-4 recite “a penetrating osteotome having cutter section is complementary to the cross section of the retaining clip” which is grammatically incorrect and unclear. Specifically, “having cutter section is complementary to” is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Termanini 8,114,164 (hereafter referred to as Termanini) in view of Salyer 2014/0156017 (hereafter referred to as Salyer).
Regarding claim 1, Termanini discloses an implantable knee prosthesis implantable through lateral insertion through a direct lateral approach to the retropatellar region (abstract; fig.1) comprising, a first implant part (figs. 3-5) affixable to a resected surface of a femur which resurfaces the weight bearing surface of the femur, and a second implant part 19 (fig. 6) affixable to a resected surface of the tibia (fig.9), wherein the second implant part comprises a tibial platform 19 with a bottom surface which includes an integral flange 20 (fig.6), the first implant part comprising a convexly curved medial condyle 28 having a curved outer articular surface and lateral condyle 25 having a curved outer articular surface, and an intercondylar bridge 16 (fig.5), and a concave inner surface (figs. 3 and 4 show an overall concave shape to the inner surface), wherein, when the prosthesis is implanted on the weight bearing portion of the femur, the entire outer articular curved surface does not resurface a femoro-patellar joint (fig.5) and wherein, the prosthesis is configured to be inserted through a direct lateral approach (col.2, ll.45-53) and configured to be affixed to the resected surface by flanges 30 (fig.5) wherein the flanges are configured to be inserted into an existing profiled opening 33 present within the femur having a configuration complementary to the flanges (figs. 2 and 5). While Termanini discloses the invention substantially as claimed, Termanini discloses integral flanges on the tibial and femoral components and does not disclose that the concave inner surface has at least one receiving channel and does not disclose at least one retaining clip which connects the prosthesis to a resected surface, wherein the at least one retaining clip has a top flange and a bottom flange interconnected by a web, the at least one retaining clip having a length, a proximal end and a distal end, at least one of the flanges having a uniform thickness along its length as well as in traverse to its length, at least one of the flanges having a uniform thickness in traverse to its length, and as well as substantially along its length, each of the two flanges having a uniform width traverse to their lengths, each of the distal ends of the two flanges substantially perpendicular to their sides along their length, and wherein one of the flanges is configured to be inserted laterally into the at least one receiving channel, which concurrently the other of flanges is configured to be inserted into an opening within the femur having a configuration complementary to the other flange and at least part of the web.
Salyer teaches a knee prosthesis, in the same field of endeavor, wherein the components of the prosthesis may comprise integral clips (figs. 12 and 13) or equivalently, separate clips (figs. 2A-11). Salyer further teaches the prosthesis comprises at least one receiving channel 28 (fig.2A) for receiving separate clips and teaches that the clips comprise a top flange 34 and a bottom flange 36 interconnected by a web 32 (at least fig.10), the clips having a length, a proximal end and a distal end, at least one of the flanges having a uniform thickness along its length as well as in traverse to its length, at least one of the flanges having a uniform thickness in traverse to its length, and as well as substantially along it length, each of the two flanges having a uniform width traverse to their lengths, each of the distal ends of the two flanges substantially perpendicular to their sides along their length (figs. 1C, 3A, 4A, 5A, 6A, 6C, and 8-10 show rectangular flanges having uniform thicknesses and widths along their lengths; par.31 states that the channel is rectangular), and wherein one of the flanges is configured to be inserted into the at least one receiving channel, which concurrently the other of the flanges is configured to be inserted into an opening within the bone having a configuration complementary to the other flange and at least part of the web (figs.1C and 14D) for the purpose of compressively coupling the prosthesis to the bone (par.30). The modular anchors/clips further provide the benefit of allowing a physician to choose from a variety of anchors to work best for a patient’s specific needs (par.39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the femoral and tibial components of Termanini to include the modular design taught by Salyer such that each of the components comprise a receiving channel for receiving clips having top and bottom flanges in order to provide options to the surgeon for customizing the prosthesis for a particular patient and to securely attach the components to the bone. Such a modification substitutes the modular flanges taught by Salyer for each of the integral flanges of the femoral and tibial components of Termanini.
Regarding claims 2-4, see Termanini fig.4 which shows a plurality of flanges extending across a nonarticular inner surface of the medial and lateral condyles and within the intercondylar bridge. As modified such that the flanges are modular and the components are configured as taught by Salyer to have receiving channels for the flanges, the inner surface of Termanini in view of Salyer would have a plurality of receiving channels which cross the nonarticular inner surface of the medial and lateral condyles and the intercondylar bridge.
Regarding claim 5, Salyer teaches the clips may have sharpened leading edges for the purpose of assisting with the insertion into bone in par.34. Therefore, it would have been obvious to provide a sharp leading edge on the flange which is received in the bone. It would likewise have been obvious to not provide a sharp edge for the flange which is received with the channel since this flange does not need to be inserted directly into bone and is instead inserted into a channel.
Regarding claim 7, see Salyer par.32 for the clips/anchors being constructed from at least metal or plastic.
Regarding claim 8, see the rejection of claim 1 as discussed above. The examiner notes that claim 8 does not positively recite retaining clips since line 8 states “configured to receive a retaining clip”. In addition to the discussion of claim 1 above, Termanini discloses a tibial platform 19 with a bottom surface which includes a flange 20, and a top surface which includes a circumferential retaining rim 37 and a receiving channel 21 (fig.6) for a polyethylene insert 22 (fig.7), wherein the polyethylene insert has a top surface with grooves 24 to articulate with the articular surface of a femoral component (fig.10) and a receiving channel 35 for securing the polyethylene insert to the tibial platform (fig.10). Termanini discloses the femoral component, the tibial platform, and the polyethylene insert are capable of being inserted through the same lateral incision (col.3, ll.4-15). 
Regarding claims 9-11, as discussed above, Termanini in view of Salyer uses the clips to secure the components to the bones.
Regarding claim 12, see fig.10 of Termanini which shows the polyethylene insert 22 being secured to the tibial platform using a retaining clip 23 (note that specifics of the retaining clip in claim 12 are not specified and the portion 23 of Termanini may be considered a retaining clip since it retains/holds the components together).
Regarding claims 13 and 14, see the rejections of claims 1 and 8 above. Termanini further discloses inserting the prosthesis as claimed in col.3, ll.41-49.
Regarding claim 15, while the retaining clip is not actually positively claimed, the examiner notes that Salyer teaches the clips may have sharpened leading edges for the purpose of assisting with the insertion into bone in par.34. Therefore, it would have been obvious to provide a sharp leading edge on the flange which is received in the bone. It would likewise have been obvious to not provide a sharp edge of the flange which is received with the channel since this flange does not need to be inserted directly into bone and is instead inserted into a channel.
Regarding claims 16 and 17, as best understood, the claims are directed to the intended use of the device and do not positively recite any additional tools. Accordingly, the device of Termanini in view of Salyer is capable of being used as claimed and with the non-claimed tools.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Termanini in view of Salyer as applied to claim 1 above, and further in view of Hochschuler et al. 2012/0215315 (hereafter referred to as Hochschuler). Termanini in view of Salyer discloses the invention substantially as claimed and as discussed above but does not disclose that the retaining clip has diverging flanges wherein when inserted into the femur a retention compresses the implant against the femur.
Hochschuler teaches an implant 1502 and a retaining clip 1500, in the same field of endeavor, wherein first and second spaced walls (which are top and bottom flanges) are angled with respect to each other to produce a wedging action against the bone as the clip is advanced into the bone for the purpose of urging the bone and clip together (pars.53 and 167-169; fig.15). Hochschuler discloses the concept can be useful in total knee arthroplasty in par.241.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthesis of Termanini in view of Salyer to include a clip having diverging top and bottom flanges as taught by Hochschuler in order to improve fixation of the prosthesis to the bone due to the wedging effect of the diverging top and bottom flanges.

Conclusion
While claim 18 was not rejected in view of the prior art, a determination on patentability of the claim cannot be made at this time due to the extensive issues discussed above with respect to rejections under 101, 112(a), and 112(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774